Citation Nr: 1105495	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
shoulder rotator cuff tendonitis.

2.  Entitlement to a rating in excess of 10 percent for L4 and S1 
radiculopathy of the left leg.

3.  Entitlement to a rating in excess of 20 percent for L4-5 and 
L5-S1 degenerative disc disease with disc protrusion; lumbar 
mystic.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 
1981, and from February 2003 to November 2003.  Further, the 
record reflects he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board observes that while the May 2006 rating decision denied 
the Veteran's TDIU claim, this issue was noted listed as part of 
the February 2007 Statement of the Case (SOC) or the April 2007 
Supplemental SOC (SSOC).  However, while his September 2006 
Notice of Disagreement (NOD) emphasized the symptomatology of his 
service-connected disabilities, he did not explicitly state he 
was not appealing the TDIU claim.  Rather, he indicated that the 
NOD was to the entire May 2006 rating decision.  Moreover, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim of 
entitlement to a total rating based upon individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Veteran's left shoulder, 
radiculopathy, and lumbar spine are his only service-connected 
disabilities, and his TDIU claim was based solely on the 
impairment caused by these disabilities.  Accordingly, the Board 
finds that the TDIU claim is properly before it for adjudication.

For the reasons detailed below, the Board finds that further 
development is required with respect to the current appellate 
claims.  Accordingly, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.
REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded VA medical 
examinations of his service-connected left shoulder disorder, 
left leg radiculopathy, and lumbar spine disorder in February 
2006.  However, in an April 2007 statement, the Veteran's 
accredited representative intimated that the available evidence 
was too old to adequately evaluate the state of these service-
connected disabilities.  Moreover, it was indicated that the 
disabilities had increased in severity since the last 
examination.

VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current level 
of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding medical records 
documenting the treatment the Veteran has received for his 
service-connected left shoulder disorder, left leg radiculopathy, 
and lumbar spine disorder should be obtained while this case is 
in remand status.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected left shoulder disorder, left leg 
radiculopathy, and lumbar spine disorder 
since April 2007.  After securing any 
necessary release, the AMC/RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected left shoulder disorder, left leg 
radiculopathy, and lumbar spine disorder.  
The claims folder should be made available 
to the examiner for review before the 
examination.

It is imperative that the examiner comment 
on the functional limitations caused by 
pain and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the effect 
of pain on range of motion.  Such comments 
should include whether there is additional 
limitation of motion following repetitive 
testing due to pain, weakness, 
fatigability, etc.

In addition, the examiner should comment 
upon the affect all of the Veteran's 
service-connected disabilities have upon 
his employability; i.e., where it is at 
least as likely as not (50 percent or 
greater likelihood) that the service-
connected disabilities prevent the Veteran 
from obtaining and/or maintaining 
substantially gainful employment.

A complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a SSOC, which addresses all of the evidence obtained 
after the issuance of the last SSOC in April 2007, and provides 
an opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


